Citation Nr: 1437121	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide and/or chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for breathing problems, now recharacterized as a respiratory disorder.

The Veteran testified at a March 2010 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Board remanded the claim for further development in November 2010 and March 2012; in March 2013, the Board denied entitlement to service connection for a respiratory disorder.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in December 2013, on the basis of a Joint Motion for Partial Remand, vacated the denial and remanded the matter for further consideration.

Also in March 2013, the Board remanded the question of service connection for prostate cancer; when this issue was returned to the Board in December 2013, the benefit sought was denied.  The issue is no longer on appeal.

The Board additionally noted in the March 2013 decision that the record raised the issue of service connection for a heart disability, but it had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  Review of the claims file does not indicate any action has bene taken with respect to this claim, and it is therefore again referred.  38 C.F.R. § 19.9(b) (2013). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In connection with his claim of service connection for a respiratory disorder, the Veteran submitted three VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for doctors Graf, Rodman, and Moore.  The Court determined that despite the Veteran's assertion that these doctors treated him for a heart condition, and not a respiratory problem, the duty to assist requires that efforts be undertaken to secure records from the private providers.

Further, the Court found the claim for a respiratory disability to be inextricably intertwined with the referred claim for a heart disability, as the organs are both located in the chest cavity, and are interconnected.  

In accordance with the directives of the Court, the case is REMANDED for the following action:

1. Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Graf, Dr. Rodman, and Dr. Moore.

Upon receipt of such, VA must take appropriate action to contact private care providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Properly develop and adjudicate the referred claim of service connection for a heart condition, identified by the Court as inextricably intertwined with the matter currently on appeal.

3.  After completion of the above, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


